___________

                                         No. 95-3619
                                         ___________


United States of America,                    *
                                             *
               Appellee,                     *
                                             *   Appeal from the United States
        v.                                   *   District Court for the
                                             *   Eastern District of Missouri.
Edward J. Hill, Jr.,                         *
also known as Bud Hill,                      *
                                             *
               Appellant.                    *

                                         ___________

                         Submitted:      April 9, 1996

                                Filed:   July 31, 1996
                                         ___________

Before MAGILL, HENLEY, and LOKEN, Circuit Judges.

                                         ___________

MAGILL, Circuit Judge.


        Edward J. (Bud) Hill appeals his convictions for possession with
intent to distribute 100 grams or more of methamphetamine, in violation of
21 U.S.C. §§ 841(a)(1), 841(b)(1)(A); conspiracy to possess with intent to
distribute 100 grams or more of methamphetamine, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(A), and 846; and carrying a firearm during a drug
trafficking crime, in violation of 18 U.S.C. § 924(c)(1).                Hill raises a
number of issues on appeal, most significantly that the district court1
erred    in    failing     to    suppress    evidence,   including   a   quantity   of
methamphetamine and two handguns, seized from a truck which Hill was
driving.      We affirm.




         1
       The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
                                       I.


     On April 24, 1994, Ripley County, Missouri, Sheriff Dennis Cox began
receiving information regarding Thomas E. Parham, Jr., a local resident,
from a confidential informant who was close to Parham and his family.   The
informant told the sheriff that Parham was dealing drugs to teenagers in
Doniphan, Missouri.   The informant explained that Parham was currently in
California with his family, that he was bringing methamphetamine back to
Missouri by the 27th or 28th of April, and that he carried a 9 mm handgun
in the console of his truck.      The sheriff confirmed that Parham and his
family were out of town, and that Parham was in California.


     On April 29, 1994, Sheriff Cox contacted the informant to learn why
Parham had not yet returned to Ripley County, but the informant only knew
that Parham was still in California.    When the sheriff again contacted the
informant, on May 4, 1994, the informant told him that Parham was back in
Missouri and was selling drugs out of his truck.      The sheriff confirmed
that Parham had returned to the area.


     Later that same day at approximately 10 p.m., the informant contacted
the sheriff and told him that, within a few minutes, Parham would be
arriving in Doniphan, Missouri.   Parham, with a man from California, would
be coming to Doniphan from the east on 160 Highway in a blue, dual-cab
Chevrolet, dual-wheel truck with "Tom's Tires" written on the side.     The
informant told the sheriff that he had seen drugs and a gun in the console
of the truck that evening.
     Based on this information, shortly after 10 p.m. on May 4, 1994,
police stopped a blue, dual-cab Chevrolet, dual-wheel truck with "Tom's
Tires" written on the side which had arrived at Doniphan by heading east
on 160 Highway.   Parham and appellant Hill were in the vehicle when it was
stopped.   Parham explained that Hill was from California, and he consented
to a search of the




                                     -2-
vehicle.    Parham refused to allow a drug dog to enter the truck, and he
would not open the locked center console of the truck, claiming that the
key had been lost.   The sheriff, who had arrived at the scene, impounded
the truck, pending application for a search warrant.    The truck was towed
to a garage.   Parham and Hill were not formally placed under arrest at this
time, and they were taken to Parham's home by officers.


     On May 5, 1994, Sheriff Cox submitted an application for a search
warrant for the truck and a supporting affidavit.   The affidavit described
the confidential informant, and stated that


     [i]nformation from this informant is that informant has seen
     crank (methamphetamine) in the center console of [Parham's]
     Chevrolet dual wheel truck on numerous occasions and has also
     seen a semi-automatic hand gun in the console with the drugs.
     This informant is deemed reliable based on information received
     from informant in the past.


I Appellant's App. at 135-36.   The affidavit then detailed information that
the informant had supplied to the sheriff regarding Parham which the
sheriff had confirmed.     Later that day, the Honorable James R. Hall,
Circuit Court Judge for Ripley County, Missouri, issued a search warrant
allowing a search of Parham's truck and the seizure of methamphetamine and
firearms.


     Upon searching the center console of Parham's truck, the police found
219.9 grams of methamphetamine, a 9 mm handgun, a .22 caliber handgun,
ammunition for both weapons, and an appointment book.   Parham was arrested
on May 13, 1994, and Hill was arrested on September 21, 1994.    Parham and
Hill moved to suppress evidence seized from Parham's truck, which was
denied by the district court




                                    -3-
following a hearing before a magistrate judge.2      Immediately prior to
trial, Parham changed his not guilty plea pursuant to a plea bargain, and
he agreed to assist prosecutors in their case against Hill.   Hill pled not
guilty, and was convicted by a jury on all counts of a three-count
indictment.     Hill was sentenced to an aggregate term of 181 months
imprisonment.


     On appeal, Hill argues that his Fourth Amendment rights were violated
when he and Parham were stopped and the truck was seized on May 4, 1994,
and that the district court erred in not suppressing evidence obtained as
a result of that stop.   Hill also argues that the search warrant issued on
May 5, 1994, for Parham's truck was based on an improper application.    In
addition, Hill argues that the district court improperly allowed at trial
hearsay testimony and character evidence, that the district court committed
plain error in allowing an alternate juror to deliberate with the jury
panel for the first two and one-half hours of jury deliberations, and that
his trial attorney was ineffective.


                                    II.


                                      A.


     Law enforcement officials "may stop and briefly detain a person for
investigative purposes if the officer has a reasonable suspicion supported
by articulable facts that criminal activity may be afoot."    United States
v. Johnson, 64 F.3d 1120, 1124 (8th Cir. 1995) (quotations and citation
omitted), cert. denied, 116 S. Ct. 971 (1996).      Hill contends that the
police should not have relied on the confidential informant's information,
and therefore the police lacked an articulable reasonable suspicion of
criminal




     2
      The district court adopted the report and recommendation of
the Honorable Lewis M. Blanton, United States Magistrate Judge for
the Eastern District of Missouri.

                                    -4-
activity when they stopped Hill and Parham on May 4, 1994.                        We review de
novo    the    district    court's    conclusion     that     a    reasonable      articulable
suspicion existed.         See id.


        A finding of reasonable suspicion "is based on the totality of the
circumstances."      Id. (citing United States v. Cortez, 449 U.S. 411, 417
(1981)).      "Reasonable suspicion may be based on an informant's tip as long
as it is sufficiently reliable."            United States v. Quarles, 955 F.2d 498,
501 (8th Cir.) (quotations and citations omitted), cert. denied, 504 U.S.
944 (1992).


        In light of all of the circumstances of this case, we conclude that
the information provided by the confidential informant to Sheriff Cox was
reliable, and was sufficient to generate a reasonable articulable suspicion
to justify an investigative stop.           The confidential informant's information
was based on direct observations of Parham, entitling "his tip to greater
weight than might otherwise be the case."            Illinois v. Gates, 462 U.S. 213,
234 (1983).      In addition, Sheriff Cox independently corroborated much of
the    informant's    tips,    which      "reduced   the    chances    of    a    reckless   or
prevaricating tale, thus providing a substantial basis for crediting" the
tips.       Id. at 244-45 (citations and quotations omitted).                    The informant
correctly      predicted    much     of   Parham's   future       conduct,   with    the   sole
exception of the exact date of his return to Missouri.                   "If the informant
had access to accurate information of this type," id. at 245, we "conclude
that it was not unlikely that he also had access to reliable information
of [Parham and Hill's] alleged illegal activities."                   Id.3



        3
      In Alabama v. White, 496 U.S. 325, 332 (1990), the Supreme
Court, faced with a virtually identical situation, concluded:

     Because only a small number of people are generally privy
     to an individual's itinerary, it is reasonable for police
     to believe that a person with access to such information
     is likely to also have access to reliable information
     about that individual's illegal activities. When
significant aspects of the [informant's] predictions were verified,
there was reason to believe not only that the caller was honest but
also that he was well informed, at least well enough to justify the
[investigative] stop.

                                             -5-
                                              B.


        Hill contends that he was placed under de facto arrest on the evening
of May 4, 1994, and that, because he had not been properly Mirandized,
incriminating statements he made should have been suppressed, and any
evidence ultimately stemming from those statements should have been
suppressed under the fruit of the poisonous tree doctrine.                "A person has
been seized within the meaning of the Fourth Amendment only if, in view of
all the circumstances surrounding the incident, a reasonable person would
have believed that he was not free to leave."              United States v. Bloomfield,
40 F.3d 910, 916 (8th Cir. 1994) (quotations and citations omitted), cert.
denied, 115 S. Ct. 1970 (1995).              We review a claim of de facto arrest de
novo.       See id.


        A    "de   facto   arrest   occurs    when   the   officers'   conduct   is   more
intrusive than necessary for an investigative stop."                     Id. at 916-17
(quotations and citation omitted).             We must consider such factors as the
duration of a stop, whether the suspect was handcuffed or confined in a
police car, whether the suspect was transported or isolated, and "the
degree of fear and humiliation that the police conduct engenders."                Id. at
917 (quotations and citations omitted).                In this case, Parham was not
handcuffed, nor isolated, nor taken to a police holding facility.                The stop
lasted no longer than was necessary for the police to search Parham's
vehicle and, when the center console proved inaccessible, to impound it.
While there were five police cars at the scene, no officers brandished
weapons, or otherwise attempted to intimidate Hill.                     While Hill was
transported in a squad car, the transportation was to Parham's residence,
and was necessary in light of the impoundment of Parham's truck.                 In these
circumstances, we reject Hill's




                                              -6-
contention that he was under de facto arrest on the evening of May 4, 1994.


                                          C.


     Hill further argues that the police lacked probable cause to seize
Parham's truck without a warrant, and that evidence subsequently obtained
from the truck should have been suppressed at trial.           We review de novo the
district   court's    conclusion   that    probable    cause   existed   to   allow a
warrantless seizure of Parham's truck.          See Ornelas v. United States, 116
S. Ct. 1657, 1663 (1996).


     Law enforcement officials may seize a vehicle without a warrant if
there is probable cause to believe that contraband is hidden within.              See
Chambers v. Moroni, 399 U.S. 42, 51 (1970).           Probable cause exists "where
the known facts and circumstances are sufficient to warrant a man of
reasonable prudence in the belief that contraband or evidence of a crime
will be found."      Ornelas, 116 S. Ct. at 1661.        In this case, it is clear
that probable cause existed.       Upon stopping Parham and Hill in a valid
investigatory stop, law enforcement officials confirmed that Parham was
traveling with a man from California, further corroborating the informant's
information.   Although given consent to search, the police could not access
the center console of the truck, which was the only part of the vehicle the
police believed contained contraband.           Given the demonstrated reliability
of the informant and the natural suspicions created by the locked console,
we conclude that Sheriff Cox had probable cause to believe that Parham's
truck contained contraband.


                                          D.


     Finally, Hill contends that his Fourth Amendment rights were violated
because Sheriff Cox's affidavit in support of the application for the
search warrant for Parham's truck was




                                          -7-
conclusory and contained misleading statements.     We disagree.   We review
Sheriff Cox's affidavit in support of the search warrant application "in
a common-sense and realistic fashion, and deference is to be accorded an
issuing magistrate's determination of probable cause," United States v.
Doty, 714 F.2d 761, 763 (8th Cir. 1983), recognizing that such


     [a]ffidavits are normally drafted by nonlawyers in the midst
     and haste of a criminal investigation. Technical requirements
     of elaborate specificity once exacted under common law
     pleadings have no proper place in this area.


Id. at 763-64 (quotations and citations omitted).


     Sheriff Cox's affidavit adequately reported the information that he
had obtained from the confidential informant, and his own corroboration of
details of that information.   While Sheriff Cox's statement that "[t]his
informant is deemed reliable based on information received from informant
in the past," I Appellant's App. at 136, could have been misleading, in the
context of the affidavit we believe that it was sufficiently clear that the
sheriff was referring to information received in the past pertaining to
this case.   We conclude that there was no error in the issuance of the
search warrant based on Sheriff Cox's application and affidavit.4




     4
      Hill also complains that the warrant as issued inadequately
described the items to be seized, because it referred only to
"methamphet[a]mines and a firearm," I Appellant's App. at 133,
although methamphetamines, two firearms, ammunition, and a
appointment book were seized.     We find this contention to be
meritless. The warrant was sufficiently clear to limit the scope
of the search to specific contraband and evidence of crimes, which
included the additional handgun.     The ammunition and notebook,
although not described in the warrant, were seizable when
discovered during the course of the search. See United States v.
Hughes, 940 F.2d 1125, 1127 (8th Cir.) (police searching pursuant
to a valid warrant may seize evidence of a crime in plain view),
cert. denied, 502 U.S. 896 (1991).

                                   -8-
                                            III.


     Hill next argues that the district court made several evidentiary
errors, by allowing improper examination and cross-examination by the
prosecution.    "We review a district court's evidentiary rulings under the
abuse of discretion standard."            United States v. Jackson, 67 F.3d 1359,
1366 (8th Cir. 1995), cert. denied, 116 S. Ct. 1684 (1996).


     Prosecution witness Laura Mae Richmond testified that Parham had
confided   to    her   on    May   20,    1994,    that    he   and   Hill   had   carried
methamphetamine in the center console of Parham's truck.               Hill argues that
this was inadmissible hearsay.           We disagree.     Parham had testified at trial
that he and Hill had transported methamphetamine, and Hill sought to
discredit Parham's testimony by cross-examining him as to his plea bargain
with the government.        Federal Rule of Evidence 801(d)(1)(b) "permits, for
purposes of rebutting a charge of recent fabrication or improper influence
or motive, testimony regarding the prior consistent statements of a
declarant who testifies at the trial and is subject to cross-examination
concerning the statements."        United States v. Barrett, 937 F.2d 1346, 1349
(8th Cir.), cert. denied, 502 U.S. 916 (1991).


     Hill argues that, because the prior consistent statement was made by
Parham to Richmond a week after he had been arrested, he had a motive to
lie about Hill's involvement.        Parham did not enter into his plea agreement
until June 1995, however, and Hill has not pointed to anything in the
record suggesting that Parham had discussed a plea agreement with the
government as of May 20, 1994, nor that Hill had even considered such an
agreement.      The trial court did not abuse its discretion in allowing
Richmond to recount a prior consistent statement by Parham which rebutted
the implication of fabrication created by Hill's cross-examination.                   See
Tome v. United States, 115 S. Ct. 696, 701 (1995) ("A consistent statement
that predates the motive is a square rebuttal




                                            -9-
of the charge that the testimony was contrived as a consequence of that
motive.").


     Larry Daly, a defense witness, testified that Hill had loaned him
substantial amounts of money for "prescription medication, food, rent."
II Trial Tr. at 206.    When asked by Hill if the loans had "anything to do
with selling you drugs?", id., Daly said "No."    Id.   On cross-examination
the prosecution, over Hill's objections, asked Daly about his history of
illegal drug use.   Hill contends that this was character evidence, and was
improper under Federal Rule of Evidence 608(b).   We disagree.    Hill "opened
the door" to the prosecution's cross-examination regarding Daly's drug
abuse by asking Daly if Hill's loans were for drugs, and the cross-
examination was proper to impeach Daly's testimony.     See United States v.
Escobar, 50 F.3d 1414, 1423-24 (8th Cir. 1995) (where witness testified
that his motive for traveling was to visit his brother, it was proper to
elicit on cross-examination that brother was in prison and witness was not
on approved visitor list).


                                     IV.


     The district court inadvertently allowed an alternate juror to
deliberate with the jury panel during the first two and one-half hours of
jury deliberations.    Upon discovering that the alternate was with the jury
panel, the district court, after notifying the parties, removed the
alternate and allowed the jury to continue deliberating.         Although Hill
made no objection to the district court's handling of the situation, he now
complains that the district court committed plain error, and that he should
have been granted a new trial sua sponte.


     Plain error occurs if (1) there is an error, (2) the error is
obvious, and (3) the error affects a defendant's substantial rights.       See
United States v. Ryan, 41 F.3d 361, 367 (8th Cir. 1994) (en banc), cert.
denied, 115 S. Ct. 1793 (1995).     Allowing an




                                    -10-
alternate juror to deliberate with the jury panel is an obvious error.   See
United States v. Olano, 507 U.S. 725, 737 (1993).      We may not, however,
presume that the alternate's presence prejudiced the defendant, id. at 740,
and Hill has made no affirmative showing that he was prejudiced by the
district court's error.   In these circumstances, the district court did not
err in not ordering a new trial sua sponte.


     Finally, Hill makes a bare allegation that his trial counsel was
ineffective.     Hill's "claim of ineffective assistance of counsel is
premature.   Claims of ineffective assistance of counsel normally are raised
for the first time in collateral proceedings under 28 U.S.C. § 2255 . . .
because normally such a claim cannot be advanced without the development
of facts outside the original record."     United States v. Lewin, 900 F.2d
145, 149 (8th Cir. 1990) (quotations and citation omitted).    We therefore
decline to consider this claim.


     Accordingly, we affirm the judgment of the district court.


     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -11-